EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John E. Curtin on 02/25/2021.
The application has been amended as follows: IN THE CLAIMS
In claim 9, line 12,
“…within a formed group to receive the …”
has been changed to:
-- …within [[a]] the formed group to receive the … --

In claim 1, line 14,
	“ …wherein each member of a formed group has a same geospatial … ”
has been changed to:
-- …wherein each member of [[a]] the formed group has a same geospatial … --

In claim 1, line 19,
	“ …geo-spatial information that is substantially different from the geo-spatial…… ”
has been changed to:
-- … geo-spatial information that is 

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b), is withdrawn in view of Applicant’s amendment filed 02/08/2021.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Asrani [US Patent Application Publication 2014/0372360 A1], fails to anticipate or render obvious remove a paired device from an existing configurable, microclimate collection group upon determining that the paired device has geo-spatial information that is different from the geo-spatial information of the other members of the existing group; receive the weather-related information that has been passively collected by the first and second devices from the second device; determine a path of one of the first or second devices that are within the formed or re-formed configurable, micro-climate collection group based on geo-spatial information and time information, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862